PER CURIAM.
We review Trinidad v. State, 576 So.2d 302 (Fla. 2d DCA 1991), a per curiam decision without opinion which cited a case pending review in this Court. Art. V, § 3(b)(3), Fla. Const.; Jollie v. State, 405 So.2d 418 (Fla.1981). The pending case, Williams v. State, 559 So.2d 680 (Fla. 2d DCA 1990), has now been quashed in part. Williams v. State, 594 So.2d 273 (Fla.1992). Accordingly, we remand the instant case for disposition in accordance with our opinion in Williams.
It is so ordered.
SHAW, C.J., and OVERTON, McDonald, barkett, grimes, KOGAN and HARDING, JJ., concur.